Citation Nr: 9910911	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a right ankle fracture. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970 and from October 1971 to September 1974.  The veteran 
also served in the Republic of Vietnam from March 1969 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In February 1995, the RO proposed to reduce the veteran's 
service-connected right ankle disability from 20 percent to 
10 percent disabling, as there was no evidence of any 
ankylosis or marked limitation of motion during a December 
1994 VA examination.  Subsequently, in May 1995, the RO 
effectuated the reduction and reduced the veteran's service-
connected right ankle disability from 20 percent to 10 
percent disabling, effective August 1, 1995.  That same month 
the veteran was informed of the decision and a timely appeal 
was received.  In a March 1997 Board decision, it was 
determined that the RO's May 1995 rating decision, which 
reduced the evaluation from the veteran's service-connected 
right ankle disability from 20 percent to 10 percent 
disabling, was predicated on a single examination and was 
therefore without compliance with the requirements of 
38 C.F.R. § 3.344(a)(1998), which requires that sustained 
improvement in the disability be demonstrated prior to a 
reduction.  Hence, the reduction was rendered void ab initio 
and the only issue present on current appeal is the one 
listed on the front page of this decision.   Additionally, in 
March 1997, the issue of entitlement to an evaluation in 
excess of 20 percent for the service-connected right ankle 
disorder was remanded by the Board to the RO for additional 
development, to include a VA examination.  





FINDING OF FACT

The service-connected postoperative residuals of a right 
ankle fracture are manifested by limited range of motion in 
dorsiflexion, pain on motion, a marked limp which improved 
with prolonged ambulation and periods of severe flare-ups of 
pain and swelling of the right ankle, which did not inhibit 
the performance of daily activities or the ability to 
maintain gainful employment; these residuals result in 
moderately severe impairment of the right ankle.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for the service-connected postoperative residuals of 
a right ankle fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321; 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 20 percent for 
postoperative residuals of the right ankle is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991). The Board is satisfied that all relevant 
evidence has been obtained with respect to the claim and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute. 38 
U.S.C.A. § 5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected disability at issue. The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1997). Separate diagnostic codes identify the various 
disabilities. Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board notes that the RO has assigned a 20 percent 
evaluation for the veteran's service-connected postoperative 
residuals of the right ankle pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271(1998).  Under that code, a maximum 20 
percent evaluation will be prescribed for marked limited 
ankle motion.  

Another relevant code includes 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  Under that code, a 30 percent evaluation will be 
assigned where there is evidence of ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees.  A 40 percent 
evaluation will be assigned where there is evidence of 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity. 

As the veteran has been shown to have traumatic arthritis of 
the right ankle on X-ray, the Board finds that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 is for application.  Under the 
Rating Schedule, traumatic arthritis, established by X-ray 
findings, is rated the same as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003-5010.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 38 
C.F.R. § 4.71, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray of evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. When there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent 
evaluation will be assigned. The 10 percent and 20 percent 
ratings based on X- ray findings will not be combined with 
ratings based on limitation of motion.

The Board notes that in evaluating disabilities of the 
musculoskeletal system it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

II.  Factual Background

VA progress notes, dating from September 1992 to August 1994, 
reflect that on examination in February 1994, the veteran's 
right ankle disclosed pain, tenderness and limitation of 
motion.  The clinical assessment was right ankle arthritis.  

VA Orthopedic, Bones and Disease of the Heart examination 
reports, dated in December 1994, reflect that the veteran 
complained of pain and swelling in the right ankle with 
activity.  On examination of the right ankle, there was no 
evidence of any swelling, and plantar flexion was to 45 
degrees with dorsiflexion to 10 degrees.  The veteran was 
able to rise on his heels and toes and squat without any 
difficulty.  In addition, there was no evidence of any 
swelling, deformity, angulation, false motion, shortening of 
the leg and intra-articular involvement was found to have 
been within normal limits.  An X-ray of the right ankle 
revealed two metallic pins or portions of pins in the 
anterior aspect of the talus both medially and laterally.  No 
post-traumatic or surgical deformities were shown and the 
extremity was otherwise normal.  The veteran was diagnosed as 
having a history of a fracture of the right ankle with open 
reduction, internal fixation with continued complaints of 
pain and swelling, but functionally normal on examination.

Statements submitted by Bonnie Kirby, Dollie Gibbs, Diana M. 
Kohn, Katherine Roberts, and Mildred Flynn, received by the 
RO in August 1995, indicate that as a result of the right 
ankle, the veteran would fall down, had painful ambulation 
and persistent swelling.

During an August 1995 hearing at the RO in Chicago, Illinois, 
the veteran testified that he had swelling of the right ankle 
with prolonged sitting and ambulation, pain, loss of 
strength, walked with an altered gait, and had been issued an 
ankle fixation orthotic (APO) from VA.

Private medical reports, dating from February to November 
1995,  reflect that a February 1995 X-ray of the right ankle 
revealed findings consistent with traumatic arthritis in the 
ankle mortice and subtalar joints.  When seen in March 1995, 
it was indicated that an X-ray of the right ankle revealed 
two pins in the talus bone with some sub-talar arthritis with 
objective evidence of a limited subtalar motion and good 
dorsiflexion.  

December 1995 VA General Medical, Orthopedic and Muscles 
examination reports reflect that the veteran had last worked 
in 1994 as a shipping clerk and that he had left the position 
as a result of broken ribs.  The veteran indicated that he 
had pain and swelling in the right ankle when he stood for 
prolonged periods of time.  The veteran's gait, posture and 
carriage were found to have been normal.  On examination of 
the right ankle, the veteran hopped on the right leg, as it 
appeared to have been slightly weaker than the left leg.  It 
was noted that the veteran only hopped once on the right 
side, but several times on the left.  The veteran was able to 
squat with a mild amount of difficulty and he did not require 
holding onto the furniture to get up or down.  The veteran 
had some minimal pain and mild weakness in the right ankle.  
It was also noted that there was a six centimeters by one to 
two millimeter scar on the anterior portion of the right 
ankle; otherwise, there was no evidence of any other 
functional impairment.  There were mild varicosities and 
there was no significant edema in either foot.  The veteran 
had dorsiflexion to 10 degrees and plantar flexion to 40 
degrees.  The veteran was diagnosed as having an old fracture 
of the right ankle with mild limitation.  

VA outpatient reports, dating from February 1994 to October 
1997, reflect that the veteran had been issued an AFO for his 
right ankle and had chronic pain in his right ankle secondary 
to traumatic arthritis. 

A January 1998 Orthopedic examination report reflects that 
the veteran's claims file was reviewed by the examiner prior 
to the examination.  On examination of the right ankle, it 
was noted that the veteran suffered from chronic pain and 
daily stiffness in his right ankle.  There was no evidence of 
any specific heat or redness, but the veteran related that he 
had occasional swelling, which occurred two to three times a 
year with severe flare-ups of ankle pain.  The veteran denied 
having any giving way or locking of the right ankle but 
stated that he had a lack of endurance as a result of an 
increase in pain.  It was noted that the veteran used a brace 
but only on a part-time basis as it caused irritation to his 
posterior calf muscle.  The veteran was not found to have 
been on any other specific medication for his right ankle.  
The veteran related that his right ankle felt worse during 
damp weather and after he ambulated after periods of rest, 
but that it improved with activity.  

The VA examiner indicated that despite the veteran's flare-
ups of right ankle pain, which occurred once or twice a week 
with more severe flare-ups of pain and swelling once or twice 
a year, the examiner felt that the veteran was capable of 
maintaining his daily activities and gainful employment.  The 
veteran stated that he would use a brace and occasionally a 
cane for his right ankle.  The examiner noted that the 
veteran used to use corrective shoes, but that he no longer 
wore them.  The veteran was found not to have any 
inflammatory arthritis, but degenerative arthritis was noted 
on X-ray and in the medical record. 

On examination of the right ankle in January 1998, the 
veteran had dorsiflexion to 10 degrees and plantar flexion to 
45 degrees, both ranges of motion exhibited pain.  The 
veteran was able to perform range of motion actively and 
against resistance, however, he exhibited fatigability of the 
right ankle as a result of pain on motion, as alleged by the 
veteran.  The veteran appeared to maintain range of motion 
against resistance and demonstrated slight improvement ( i.e. 
became slightly less painful) with repetitive motion.  The 
veteran appeared to have had marked limping on initial 
ambulation, which improved when he ambulated for a prolonged 
period of time and over greater distances.  Also, with 
repeated range of motion against resistance, tenderness 
appeared to diminish, but still persisted.  There was no 
evidence of any edema, redness, swelling, abnormalities, 
callosities, ankylosis, shortening of the legs, inflammatory 
arthritis, constitutional signs or breakdown of the shoes.  
The veteran was found to have had a 7 1/2 centimeter linear 
surgical scar on the dorsal aspect of the right foot with no 
evidence of any ulceration or keloid formation.  The scar was 
whitish in color, nontender to palpation and there was no 
restriction of movement related to the scar.  There was some 
slight thickening of the right great toenail.  X-rays 
performed in December 1994 and May 1995 were compared and 
revealed no change in either the two metallic pins within the 
talus or in the degenerative changes between the talus and 
calcaneus.  The veteran was diagnosed as having traumatic 
arthritis of the right ankle with subsequent residuals pain, 
tenderness with complete range of motion of the right ankle.  

III.  Analysis

The United States Court of Appeals for Veterans Claims has 
held that when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  Under DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995), the Board, in addition to applying 
schedular criteria, may consider granting a higher evaluation 
in cases in which functional loss due to pain is 
demonstrated, and pain on use is not contemplated in the 
relevant rating criteria.  The Diagnostic Codes applicable to 
this case, Diagnostic Codes 5003, 5010, 5270 and 5271, are 
codes that consider range of motion and other factors.  A 
rating must be coordinated with the impairment of function.  
38 C.F.R. § 4.21.  Accordingly, the Board finds that the 
Court's decision in DeLuca is applicable to the case at hand.  
See also Johnson v. Brown, 9 Vet. App. 7 (1996).

38 C.F.R. § 4.40 provides that a part which becomes painful 
on use and which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion must be regarded as seriously disabled.  The 
clinical evidence with respect to the disability under 
consideration in this instance reflects that while the 
veteran has limited range of motion of dorsiflexion ( the 
veteran had 10 degrees dorsiflexion during a recent VA 
examination), pain on all ranges of motion (dorsiflexion and 
plantar flexion), used a cane and a brace, had tenderness, 
fatigability and severe flare-ups which caused swelling and 
pain of the right ankle several times a year, there was no 
evidence of any ankylosis, limitation of plantar flexion (the 
veteran had full plantar flexion to 45 degrees on recent VA 
examination), edema, redness, swelling (no swelling was found 
on recent VA examination), inflammatory arthritis or 
breakdown of the shoes.  In addition, while the January 1998 
VA examiner indicated that the veteran had severe flare-ups 
of the right ankle once or twice a year, the veteran was 
still found to be able to maintain daily activities and 
gainful employment.  Therefore, there is no resulting 
functional impairment as a result of the veteran's flare-ups.  
Furthermore, although the veteran exhibited marked limping on 
initial ambulation on VA examination in January 1998, this 
decreased over prolonged periods of time and with greater 
distances.  The Board finds that with consideration of 38 
C.F.R. §§ 4.40 and 4.45, as well as upon review of the nature 
of the disability and the functional impairment which can be 
attributed to pain (See DeLuca at 206-7), the service-
connected right ankle disability is more closely approximates 
the currently assigned 20 percent evaluation.  Furthermore, 
there is no evidence of ankylosis of the right ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between zero and 10 degrees ( the criteria for a 30 percent 
evaluation pursuant to Diagnostic Code 5270).  In short, the 
schedular criteria for a higher evaluation for the service-
connected postoperative residuals of the right ankle have not 
been met.

Finally, the Board points out that the above determination is 
based only upon schedular criteria.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to consider an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In the instant case, however, there 
has been no clinical showing that the service-connected 
disability under consideration has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  As noted previously, during a December 1995 
VA examination, the veteran indicated that he had left his 
last job as a ADD in 1994 as a result of broken ribs and not 
his service-connected right ankle.  Furthermore, as indicated 
in the preceding paragraph, despite weekly and yearly flare-
ups of pain and swelling in the right ankle, the examiner 
indicated that the veteran was still able to perform his 
daily activities and maintain gainful employment.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Although the veteran was found to have had a seven and 1/2 
centimeter linear surgical scar on the dorsal aspect of the 
right foot on recent VA examination, there was no evidence of 
any ulceration, tenderness to palpation or restriction of 
movement of the right ankle as a result of the scar.  As 
such, the criteria for a separate 10 percent evaluation under 
Diagnostic Code 7804 for a symptomatic scar have not been 
met.  See 38 U.S.C.A. § 5107(b) (West 1991). Assignment of 
such an evaluation does not violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (1996); Esteban v. Brown, 6 
Vet App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).


ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of the right ankle is denied.





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

